PER CURIAM.
We review Joyner v. State, 594 So.2d 328 (Fla. 2d DCA 1992), on the ground of express and direct conflict under article V, section 3(b)(3), Florida Constitution.
Based on this Court’s adoption in McKnight v. State, 616 So.2d 31 (Fla.1993), of the rationale expressed in King v. State, 597 So.2d 309 (Fla. 2d DCA), review denied, 602 So.2d 942 (Fla.1992), the decision of the district court of appeal in the instant case is approved.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.